DISMISS; and Opinion Filed April 16, 2019.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00081-CR

                          KENODRICK RICHARDSON, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                  Kaufman County, Texas
                           Trial Court Cause No. 15-10060-422F

                             MEMORANDUM OPINION
                           Before Justices Myers, Osborne, and Nowell
                                   Opinion by Justice Osborne
       Before the Court is appellant’s April 9, 2019 motion to withdraw his appeal. The motion

is signed by appellant and his appellate counsel. See TEX. R. APP. P. 42.2(a). We grant the motion.

       We dismiss this appeal.




                                                  /Leslie Osborne/
                                                  LESLIE OSBORNE
Do Not Publish                                    JUSTICE
TEX. R. APP. P. 47.2(b)

190081F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 KENODRICK RICHARDSON, Appellant                       On Appeal from the 422nd Judicial District
                                                       Court, Kaufman County, Texas
 No. 05-19-00081-CR         V.                         Trial Court Cause No. 15-10060-422F.
                                                       Opinion delivered by Justice Osborne.
 THE STATE OF TEXAS, Appellee                          Justices Myers and Nowell participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 16th day of April, 2019.




                                                 –2–